Citation Nr: 1438034	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 9, 2012, and 20 percent thereafter for major depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to May 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO granted service connection for major depressive disorder secondary to the service-connected left knee disability and assigned an initial noncompensable (0 percent) rating, effective September 23, 2010.  The RO found that the service-connected major depressive disorder warranted a 10 percent disability rating under Diagnostic Code 9434.  However, the RO found that because the disability was existent separate and was 10 percent disabling, prior to aggravation by the service-connected disability, the rating must be reduced pursuant to the provisions of 38 C.F.R. § 4.22.  

In a March 2013 Decision Review Officer (DRO) decision, the RO increased the Veteran's disability evaluation for his service-connected major depressive disorder to 20 percent disabling, effective March 9, 2012.  The RO found that the disability warranted a 30 percent disability rating under Diagnostic Code 9434, but reduced the rating pursuant to the provisions of 38 C.F.R. § 4.22.  

Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a February 2014 rating decision, the RO denied entitlement to a TDIU based only on the Veteran's service-connected back and knee disabilities.  However, the Veteran has asserted that he is unable to work due to his service-connected major depressive disorder.  See the February 2014 Appellant's Brief.  When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the claim for a TDIU is part of the pending appeal for an increased rating for the service-connected major depressive disorder.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that the Virtual VA e-folder includes additional VA treatment records and records from the Social Security Administration (SSA) which are not included in the claims file.  The Veteran has not waived RO consideration of these records; however, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these additional records in its readjudication of the claims on remand.  See 38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding private treatment records; to afford the Veteran an additional VA examination to evaluate the current severity of his service-connected major depressive disorder and the impact of his service-connected disabilities on his employability; and to provide the Veteran notice regarding this claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013), must be fully met.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric and neurological disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

A specific request should be made for all treatment records from Dr. James M. Gilchrist of Rhode Island Hospital in Providence, Rhode Island dated since 2008.  
	
THE RO/AMC WILL NOTE THAT a VA clinical neuropsychologist noted in an April 2011 VA Neuropsychological Evaluation that the private treatment records were obtained by VA with the Veteran's written permission.  See the April 2011 VA neuropsychological evaluation report.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo a VA neuropsychological examination to evaluate the service-connected major depressive disorder.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected major depressive disorder.  The examiner must conduct a detailed mental status examination.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's major depressive disorder.  The examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Function (GAF) scale score that represents the level of impairment due to the Veteran's service-connected major depressive disorder, and an explanation of what the score means. 

The examiner MUST comment as to whether it is possible to distinguish the symptoms and effects of the service-connected major depressive disorder from those attributable to any other diagnosed disorder or condition, specifically, the history of obstructive hydrocephalus with shunting, meningitis, subdural hematoma, respiratory failure, seizures, and untreated obstructive sleep apnea.  See the April 2011 VA neuropsychological evaluation.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected major depressive disorder.

The examiner must also provide an opinion as to whether the Veteran's service-connected disabilities would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



